Case 1:15-cv-07488-CM-RWL Document 907 Filed 10/24/19 Page 1 of 4

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

In re Namenda Direct Purchaser Antitrust Litigation No, 15 Civ. 7488 (CM)

 

 

ORDER ON CERTAIN EVIDENTIARY MATTERS RAISED IN THE PARTIES’
OCTOBER 23, 2019 AND OCTOBER 24, 2019 LETTER BRIEFS

 

The parties had the opportunity to raise timely objections to their adversaries’ proposed
exhibit lists prior to the October 10, 2019 pretrial conference, to argue those objections at the
conference, and to resolve any lingering issues between the conference and the start of trial.
Those negotiations, combined with this Court’s rulings on certain contested issues, resulted in
the amended exhibit order. (Dkt. No. 891.)

Nonetheless, on October 23, 2019, Defendant Forest notified me of three areas where the
parties remain at an impasse. (Dkt. No. 901.) In their response to Forest’s letter the next day,
Plaintiffs raised a fourth issue requiring this Court’s attention. (Dkt. No. 905,) My rulings are as
follows:

e References to Orchid’s Side Deal (PX-1534): Despite removing the attachment to this
exhibit, and applying the redactions which Plaintiffs’ sought at the pretrial conference,
Plaintiffs’ now seek an additional redaction to PX-1534, to remove any reference to the
Orchid “side-deal.” This request is DENIED. Besides, Plaintiffs said at the conference
they were “okay” admitting just the first page of PX-1534. (Pretrial conference Tr.
(PTC Tr.”) 113:18-19.)

e Claim Construction Summary Chart: The parties have presented dueling

demonstratives to educate the jury on the outcome of the claim construction in the

 
Case 1:15-cv-07488-CM-RWL Document 907 Filed 10/24/19 Page 2 of 4

underlying patent litigation. (Dkt. Nos. 901-2, 901-3.) I was abundantly clear at the
conference that I would not allow the parties to “relitigate[e] the claim construction”
(PTC Tr. 35:13-14) or enter Judge Sleet’s opinion in the Delaware patent litigation into
evidence (id. 33:9-13). I told the parties “Not a word of the opinion is going to come
in,” and instructed them to create a chart with “Forest’s proposed construction, Mylan’s
proposed construction, [the Delaware] Court’s construction, period, the end, and you
can make arguments from that.” Ud. 33:23-34:1.) Plaintiffs’ proposed claim
construction chart (Dkt. No. 901-3) complies precisely with those instructions. That
chart may be presented and argued to the jury when discussing the claim construction.
Forest’s Disclosures to Regulators: The parties also disagree on the presentation of
the undisputed and, in my view, minimally probative fact that Forest disclosed its
agreements with Mylan to the Federal Trade Commission and the Department of
Justice. Although I did not permit Forest to enter into evidence exhibit DTX-778,
which memorialized these disclosures, I agreed that Forest could examine its witnesses
about the disclosures. (PTC Tr. 71:19.) [also assumed, without objection from
Plaintiffs’ counsel, that Plaintiffs would “stipulate to the fact that the deals were done,
copies of them were sent to the Justice Department and the F.T.C. and that no action
was taken and that means nothing.” (/d. 69:12-17.) Accordingly, Forest proposed the
following stipulation, which Plaintiffs refuse to accept:

On July 26, 2010, Forest sent a letter to the Federal Trade Commission (“FTC”)
and Department of Justice (“DOJ”). Forest provided a copy of the Namenda
patent settlement and the Lexapro Amendment to the FEC and DOJ. Neither the
FTC nor DOJ took any action after receiving the patent settlement agreement and
the Lexapro amendment. The lack of action by the government cannot be
interpreted as approval.
Case 1:15-cv-07488-CM-RWL Document 907 Filed 10/24/19 Page 3 of 4

This stipulation is consistent with my ruling, and Forest is permitted to read it to the jury.
The exhibit about which Plaintiffs’ protest too much in their October 24, 2019 letter (Dkt.
No. 905}, DT X-778, remains NOT ADMITTED.

As for exhibits JX- 006 — JX JX- 017, Forest’s other regulatory disclosures previously
admitted as part of the parties’ joint exhibit list (Dkt. No. 891), Plaintiffs provide no
rationale for their proposed retroactive redactions. That request is DENIED.

e Ready-to-Launch Stipulations: Plaintiffs also raise the issue of Ready-to-Launch
stipulations from generic manufacturers Sun and Mylan. The parties have apparently
agreed to stipulations from Dr. Reddy’s Laboratories, Inc. and Amneal Pharmaceuticals,
Inc. (Dkt. No. 903), but not so as to Sun and Mylan. As I said at the pretrial conference, {
do not believe that these manufacturers’ abilities to launch generic versions of Namenda
prior to the terminations of their respective settlements agreements with Forest are
disputed facts in this case. I trust that the parties will continue to work on Sun and Mylan

ready-to-launch stipulations and will reserve judgment on this issue.

SO ORDERED.

Dated: October 24, 2019
New York, New York

 

bi hy Frgf Ha

 

Chief Judge

BY ECF TO ALL PARTIES

 
Case 1:15-cv-07488-CM-RWL Document 907 Filed 10/24/19 Page 4 of 4
